Title: To George Washington from Andrew Lewis, Jr., 27 April 1792
From: Lewis, Andrew Jr.
To: Washington, George



Sir
Russel County [Va.] April 27th 1792

I see amongst the appointments for the Companys of Rifflemen to be raised on the Frontiers of Virginia that my Brother Wm Lewis is appointed to the command of a Company, and am heartily Sorry that his Situation would not allow him to accept the appointment he some time past was left a Widower with two

small Children—and was a few Days prior to his receiving his Instructions Married no Doubt but the long Friendship that Subsisted between your Excellency and our Deceased Father was the occasion of his meeting with the appointment—I have heard of Severals refusing to take their appointments amongst whom is Mr Hawkins now in Actual Service as Lieutt in my Company rais’d for the Defence Frontiers of this State that with his bad State of Health obliges him to refuse—if in there rooms others are appointed I would take the Liberty of recommending Mr James Bryan of Montgomery County as Ensign a young man of an exceeding good Character & I would be answerable for his conduct as an Officer and well used to that of useing a Riffle if appointed will assure his Serving & will forever acknowledge it as a Singular Favour confered on myself, I should have been happy to have Served on that Expedition if I could have been in the Horse Service. I have Sir the Honor to be your Excellency’s mo. Obedt Servt

Andrw Lewis

